By the Court. Daly, J.
There was no evidence showing that the defendant was a party to the second contract. He agreed, with others, to pay $26 as his proportion of the expense of grading the streets and avenues, and that was the extent of his obligation. If the plaintiffs saw fit to make a contract for a greater sum, they should have procured his assent to it. Sending him notice that a new contract would have to be made, and that a meeting of the owners of the lots would be held on the 4th of June, for that purpose, would not make him a party to the new contract, or render him responsible for any greater sum than he had originally agreed to pay. He was under no obligation to attend that meeting, nor bound by what the owners who attended it agreed to do. He simply undertook to pay $26, and that was the extent of his liability. The general statement of a witness, that the defendant accepted the work when it was completed, without objection, is no proof of an assent on his part to pay more than he had originally agreed to pay. The judgment should, therefore, be reduced to twenty dollars and seventy-five cents and the costs, with no costs of the appeal to either party.
Ordered accordingly.